            Case 4:19-cv-00212-CDL Document 31 Filed 01/28/21 Page 1 of 6



                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF GEORGIA
                                COLUMBUS DIVISION

S.P.S., a minor, by and through                 *
LINDIE SNYDER, her mother,
custodial parent and next friend,               *

        Plaintiffs,                             *

vs.                                             * CASE NO. 4:19-CV-212 (CDL)

INSTANT BRANDS, INC. and DOUBLE                 *
INSIGHT, INC.,
                                                *
        Defendants.
                                                *

                                     O R D E R

        Regrettably, counsel for the parties in this action have

been unable to resolve discovery disputes, which the Court is

convinced could have been resolved with a little more effort and

a     lot    more    good   faith.      Duty    bound   to   help    parties   who

apparently cannot help themselves under such circumstances, the

Court       orders   the    following   resolution,     which   it   acknowledges

lacks absolute precision.            Plaintiff’s motion to compel (ECF No.

25) is granted to the extent described below.

        To place this discovery dispute in the proper context, some

brief background is appropriate.               Plaintiff alleges that she was

injured by Instant Brands’ Instant Pot pressure cooker, model

IP-DUO 60 V2, when the product’s lid blew off while the cooker

was still pressurized.            Based on the Court’s review, the main

discovery dispute between the parties is the extent to which
         Case 4:19-cv-00212-CDL Document 31 Filed 01/28/21 Page 2 of 6



evidence of other similar incidents may be discovered.                                 Instant

Brands       argues   that     it    should       only    be    required         to    produce

discovery regarding other similar incidents involving the IP-DUO

60 V2 model for two years prior to the incident that gave rise

to this action.           Plaintiff, on the other hand, contends that

Instant Brands should be required to produce discovery related

to other similar incidents involving both the model at issue

here and other Instant Pot models with a nearly identical lid,

with no time limit.

        The   starting    point       for    court-ordered           resolution        of    the

parties’ disagreement is the relevant law.                          The Eleventh Circuit

“has     concluded      that    prior       similar      incidents         illustrating        a

potential      design    defect      are     admissible        if    (1)       the   proponent

makes    a    showing    that       the    prior    accidents            are   substantially

similar, (2) the prior accidents are not too remote in time, and

(3) the probative value of the evidence outweighs any potential

prejudice or confusion.”                    Crawford v. ITW Food Equip. Grp.,

LLC, 977 F.3d 1331, 1350 (11th Cir. 2020).                          The rationale rests

first     upon    the    fundamental          notion      that       such       evidence      is

relevant.        It is probative of an issue in the case.                                 As the

Court of Appeals has observed, substantially similar incidents

“might be relevant to the defendant’s notice, magnitude of the

danger    involved,      the    defendant’s         ability         to    correct     a    known

defect, the lack of safety for intended uses, the strength of a


                                              2
        Case 4:19-cv-00212-CDL Document 31 Filed 01/28/21 Page 3 of 6



product,     the   standard     of    care,      and   causation.”      Id.    (quoting

Jones v. Otis Elevator Co., 861 F.2d 655, 661 (11th Cir. 1988)).

And    the   Court    of   Appeals         has    recognized     that    substantial

similarity does not mean precise exactitude.                     In Crawford, for

example, the Eleventh Circuit found that the district court did

not err in admitting safety reports regarding “either the same

blade guard used on the [specific saw model that injured the

plaintiff], or one substantially similar in that it had to be

moved into place manually by the operator.”                    Id. at 1351.       That

is because “the reports were substantially similar in the manner

most relevant in” the case in terms of the “serious danger that

exists, and the foreseeable                serious injury      . . . that occurs

when   inevitable      human    error      combines     with    an   unguarded     saw

blade.”      Id.     Thus, here, any incidents that are substantially

similar to Plaintiff’s are discoverable, even if they involved a

different model Instant Pot—as long as the incident involved a

substantially         similar        lid        and    the     product        allegedly

malfunctioned in a way that was substantially similar to the way

that Plaintiff’s Instant Pot did, causing similar injuries.1

       Based on the foregoing authority, Instant Brands’ blanket

contention that only incidents involving the same exact pot are


1 Plaintiff represents that the replacement lid for the DUO model is
also the replacement lid for several other models.           Plaintiff
therefore believes that the lids for these models are identical to the
lids for the IP-DUO 60 V2 and have identical or nearly identical
safety features.


                                            3
       Case 4:19-cv-00212-CDL Document 31 Filed 01/28/21 Page 4 of 6



discoverable    is   unpersuasive.        Plaintiff      is   entitled,        at   a

minimum, to preliminary information about other pots that may

have    been    involved     in   substantially       similar        incidents. 2

Therefore,     the   Court   orders   Instant   Brands        to    produce     the

following information on each Instant Pot model which during the

five years preceding Plaintiff’s incident in this case produced

an event in which the lid blew off while the cooker was still

pressurized:3 (1)the model number; (2) the specifications that

would permit a reasonable person to determine whe ther the model

is substantially similar to the IP-DUO 60 V2 in terms of its lid

and its safety features for using the product’s pressure cooker

feature; (3) a description of the nature of the event, including

the date and injuries allegedly sustained; and (4) for those

incidents which Instant Brands maintains were not substantially

similar to the incident alleged by Plaintiff, a statement by

Defendant as to why it contends that the model and/or incident

is not substantially similar to the IP-DUO 60 V2 in terms of the

features relevant to this case.            Instant Brands shall produce

this   information    within   twenty-one    days   of    the      date   of   this

2 Plaintiff seems to assert, based on a high-level overview of safety
features from the Instant Pot website, that all the Instant Pot models
had the same safety features, but Instant Brands argues that the
website is not enough to establish a factual showing of substantial
similarity.
3 The Court recognizes that crafty lawyers could theoretically try to

hide the ball by parsing the language, “the lid blew off” or “while
the cooker was still pressurized.”    But when this plain language is
interpreted using the lens of good faith, the Court is confident its
clear meaning can be understood.


                                      4
         Case 4:19-cv-00212-CDL Document 31 Filed 01/28/21 Page 5 of 6



Order.      After    Instant         Brands     produces       this    information,          the

Court    expects     the      lawyers     to    confer    in    good    faith        on   which

Instant Pot models are at least arguably substantially similar

to   the   IP-DUO    60       V2,   and    Instant    Brands         should    be     able    to

expeditiously        produce        other      similar      incident         evidence        for

incidents    involving         these      models    where      the    product       allegedly

malfunctioned in the same way that Plaintiff’s Instant Pot did,

causing similar injuries.

        The Court is hopeful that given its guidance in this order,

counsel    will    be    able       to   resolve    the     other     issues        raised    in

Plaintiff’s       motion       to    compel.         If   that        does    not     happen,

Plaintiff may file a new motion to compel, narrowly tailored to

address the issues where there is a genuine impasse between the

two sides.        Such a motion should identify the precise evidence

Plaintiff seeks, the specific                   reason Defendants            gave for not

producing    it,     and      Plaintiff’s       argument       (supported       by    binding

authority)     why      the    evidence        is   discoverable.             Any    response

should be similarly distilled to the critical issues that the

Court needs to decide.               The Court declines to impose sanctions

at this time.

        Finally, if Instant Brands has not yet produced a privilege

log or the discovery responses it promised Plaintiff in mid-

December, it should do so within fourteen days of the date of

this order.


                                               5
 Case 4:19-cv-00212-CDL Document 31 Filed 01/28/21 Page 6 of 6



IT IS SO ORDERED, this 28th day of January, 2021.

                                  S/Clay D. Land
                                  CLAY D. LAND
                                  U.S. DISTRICT COURT JUDGE
                                  MIDDLE DISTRICT OF GEORGIA




                              6
